      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 1 of 27 Page ID #:9



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER B. SCHWAB (Cal. Bar No. 283421)
                                                           6/8/2021
 4   Assistant United States Attorney                           JB
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-1259
 7        Facsimile: (213) 894-0141
          E-mail:    alexander.schwab@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR      2:21-cr-00272-JFW

13             Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                             JONATHAN LEE SMITH
14                   v.

15   JONATHAN LEE SMITH,

16             Defendant.

17

18              This constitutes the plea agreement between JONATHAN LEE
19   SMITH (“defendant”) and the United States Attorney’s Office for the
20   Central District of California (the “USAO”) in the investigation of
21   defendant’s fraudulent acquisition of a $2 million bridge loan based
22   on material misrepresentations made to the victim lender.           This
23   agreement is limited to the USAO and cannot bind any other federal,
24   state, local, or foreign prosecuting, enforcement, administrative, or
25   regulatory authority.
26                             DEFENDANT’S OBLIGATIONS
27              Defendant agrees to:
28
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 2 of 27 Page ID #:10



 1              a.    Give up the right to indictment by a grand jury and,

 2   at the earliest opportunity requested by the USAO and provided by the

 3   Court, appear and plead guilty to a single count information in the

 4   form attached to this agreement as Exhibit A or a substantially

 5   similar form, which charges defendant with wire fraud, in violation

 6   of 18 U.S.C. § 1343.

 7              b.    Not contest facts agreed to in this agreement.

 8              c.    Abide by all agreements regarding sentencing contained

 9   in this agreement.

10              d.    Appear for all court appearances, surrender as ordered

11   for service of sentence, obey all conditions of any bond, and obey

12   any other ongoing court order in this matter.

13              e.    Not commit any crime; however, offenses that would be

14   excluded for sentencing purposes under United States Sentencing

15   Guidelines (“USSG” or “Sentencing Guidelines”) § 4A1.2(c) are not

16   within the scope of this agreement.

17              f.    Be truthful at all times with the United States

18   Probation and Pretrial Services Office and the Court.

19              g.    Pay the applicable special assessment at or before the

20   time of sentencing unless defendant has demonstrated a lack of

21   ability to pay such assessments.

22              h.    At or before the time of sentencing, satisfy any and

23   all restitution/fine obligations based on ability to pay by

24   delivering a certified check or money order to the Fiscal Clerk of

25   the Court, to be held until the date of sentencing and, thereafter,

26   applied to satisfy defendant’s restitution/fine balance.           Payments

27   may be made to the Clerk, United States District Court, Fiscal

28
                                           2
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 3 of 27 Page ID #:11



 1   Department, 255 East Temple Street, 11th Floor, Los Angeles,

 2   California 90012.

 3              i.    Ability to pay shall be assessed based on the

 4   Financial Disclosure Statement, referenced below, and all other

 5   relevant information relating to ability to pay.

 6              j.    Defendant agrees that any and all restitution/fine

 7   obligations ordered by the Court will be due in full and immediately.

 8   The government is not precluded from pursuing, in excess of any

 9   payment schedule set by the Court, any and all available remedies by

10   which to satisfy defendant’s payment of the full financial

11   obligation, including referral to the Treasury Offset Program.

12              k.    Complete the Financial Disclosure Statement on a form

13   provided by the USAO and, within 30 days of defendant’s entry of a

14   guilty plea, deliver the signed and dated statement, along with all

15   of the documents requested therein, to the USAO by either email at

16   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

17   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

18   Angeles, CA 90012.

19              l.    Authorize the USAO to obtain a credit report upon

20   returning a signed copy of this plea agreement.

21              m.    Agree that all court appearances, including his change

22   of plea hearing and sentencing hearing, may proceed by video-

23   teleconference (“VTC”) or telephone, if VTC is not reasonably

24   available, so long as such appearances are authorized by Order of the

25   Chief Judge 20-097 or another order, rule, or statute.           Defendant

26   understands that, under the Constitution, the United States Code, the

27   Federal Rules of Criminal Procedure (including Rules 11, 32, and 43),

28   he may have the right to be physically present at these hearings.
                                           3
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 4 of 27 Page ID #:12



 1   Defendant understands that right and, after consulting with counsel,

 2   voluntarily agrees to waive it and to proceed remotely.           Defense

 3   counsel also joins in this consent, agreement, and waiver.

 4   Specifically, this agreement includes, but is not limited to, the

 5   following:

 6                     i.    Defendant consents under Federal Rules of

 7   Criminal Procedure 5(f) and 10(c) and Section 15002(b) of the CARES

 8   Act to proceed with his initial appearance and arraignment by VTC or

 9   telephone, if VTC is not reasonably available.

10                     ii.   Defendant consents under Section 15002(b) of the

11   CARES Act to proceed with his waiver of indictment, under Federal

12   Rule of Criminal Procedure 7(b), by VTC or telephone, if VTC is not

13   reasonably available.

14                     iii. Defendant consents under Section 15002(b) of the

15   CARES Act to proceed with his change of plea hearing by VTC or

16   telephone, if VTC is not reasonably available.

17                     iv.   Defendant consents under Section 15002(b) of the

18   CARES Act to proceed with his sentencing hearing by VTC or telephone,

19   if VTC is not reasonably available.

20                     v.    Defendant consents under 18 U.S.C. § 3148 and

21   Section 15002(b) of the CARES Act to proceed with any hearing

22   regarding alleged violations of the conditions of pretrial release by

23   VTC or telephone, if VTC is not reasonably available.

24                              THE USAO’S OBLIGATIONS

25                The USAO agrees to:
26                a.   Not contest facts agreed to in this agreement.
27                b.   Abide by all agreements regarding sentencing contained
28   in this agreement.

                                           4
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 5 of 27 Page ID #:13



 1              c.    At the time of sentencing, provided that defendant

 2   demonstrates an acceptance of responsibility for the offense up to

 3   and including the time of sentencing, recommend a two-level reduction

 4   in the applicable Sentencing Guidelines offense level, pursuant to

 5   USSG § 3E1.1, and recommend and, if necessary, move for an additional

 6   one-level reduction if available under that section.

 7              d.    Recommend that defendant be sentenced to a term of

 8   imprisonment no higher than the low end of the applicable Sentencing

 9   Guidelines range, provided that the offense level used by the Court

10   to determine that range is 20 or higher.         For purposes of this

11   agreement, the low end of the Sentencing Guidelines range is that

12   defined by the Sentencing Table in USSG Chapter 5, Part A.

13                               NATURE OF THE OFFENSE

14              Defendant understands that for defendant to be guilty of
15   the crime charged in the sole count of the information, that is, wire
16   fraud, in violation of 18 U.S.C. § 1343, the following must be true:
17   (1) defendant knowingly participated in, devised, or intended to
18   devise a scheme or plan to defraud, or a scheme or plan for obtaining
19   money or property by means of false or fraudulent pretenses,
20   representations, or promises, or omitted facts (deceitful statements
21   of half-truths may constitute false or fraudulent representations);
22   (2) the statements made or facts omitted as part of the scheme were
23   material; that is, they had a natural tendency to influence, or were
24   capable of influencing, a person to part with money or property;
25   (3) defendant acted with the intent to defraud, that is, the intent
26   to deceive and cheat; and (4) defendant used, or caused to be used,
27   an interstate or foreign wire communication to carry out or attempt
28   to carry out an essential part of the scheme.

                                           5
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 6 of 27 Page ID #:14



 1                            PENALTIES AND RESTITUTION

 2              Defendant understands that the statutory maximum sentence

 3   that the Court can impose for a violation of 18 U.S.C. § 1343, is:

 4   twenty years of imprisonment; a three-year period of supervised

 5   release; a fine of $250,000 or twice the gross gain or gross loss

 6   resulting from the offense, whichever is greater; and a mandatory

 7   special assessment of $100.

 8              Defendant understands that defendant will be required to
 9   pay full restitution to the victim of the offense to which defendant
10   is pleading guilty.     Defendant agrees that, in return for the USAO’s
11   compliance with its obligations under this agreement, the Court may
12   order restitution to persons other than the victim of the offense to
13   which defendant is pleading guilty and in amounts greater than those
14   alleged in the count to which defendant is pleading guilty.            In
15   particular, defendant agrees that the Court may order restitution to
16   any victim of any of the following for any losses suffered by that
17   victim as a result: (a) any relevant conduct, as defined in USSG
18   § 1B1.3, in connection with the offense to which defendant is
19   pleading guilty; and (b) any charges not prosecuted pursuant to this
20   agreement as well as all relevant conduct, as defined in USSG
21   § 1B1.3, in connection with those charges.         The parties currently
22   believe that the applicable amount of restitution is approximately $2
23   million, but recognize and agree that this amount could change based
24   on facts that come to the attention of the parties prior to
25   sentencing.
26              Defendant understands that supervised release is a period
27   of time following imprisonment during which defendant will be subject
28   to various restrictions and requirements.         Defendant understands that

                                           6
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 7 of 27 Page ID #:15



 1   if defendant violates one or more of the conditions of any supervised

 2   release imposed, defendant may be returned to prison for all or part

 3   of the term of supervised release authorized by statute for the

 4   offense that resulted in the term of supervised release, which could

 5   result in defendant serving a total term of imprisonment greater than

 6   the statutory maximum stated above.

 7              Defendant understands that, by pleading guilty, defendant
 8   may be giving up valuable government benefits and valuable civic
 9   rights, such as the right to vote, the right to possess a firearm,
10   the right to hold office, and the right to serve on a jury.
11   Defendant understands that he is pleading guilty to a felony and that
12   it is a federal crime for a convicted felon to possess a firearm or
13   ammunition.    Defendant understands that the conviction in this case
14   may also subject defendant to various other collateral consequences,
15   including but not limited to revocation of probation, parole, or
16   supervised release in another case and suspension or revocation of a
17   professional license.     Defendant understands that unanticipated
18   collateral consequences will not serve as grounds to withdraw
19   defendant’s guilty plea.
20        9.    Defendant and his counsel have discussed the fact that, and
21   defendant understands that, if defendant is not a United States
22   citizen, the conviction in this case makes it practically inevitable
23   and a virtual certainty that defendant will be removed or deported
24   from the United States.      Defendant may also be denied United States
25   citizenship and admission to the United States in the future.
26   Defendant understands that while there may be arguments that
27   defendant can raise in immigration proceedings to avoid or delay
28   removal, removal is presumptively mandatory and a virtual certainty

                                           7
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 8 of 27 Page ID #:16



 1   in this case.    Defendant further understands that removal and

 2   immigration consequences are the subject of a separate proceeding and

 3   that no one, including his attorney or the Court, can predict to an

 4   absolute certainty the effect of his conviction on his immigration

 5   status.   Defendant nevertheless affirms that he wants to plead guilty

 6   regardless of any immigration consequences that his plea may entail,

 7   even if the consequence is automatic removal from the United States.

 8                                    FACTUAL BASIS

 9              Defendant admits that defendant is, in fact, guilty of the
10   offense to which defendant is agreeing to plead guilty.           Defendant
11   and the USAO agree to the statement of facts provided below and agree
12   that this statement of facts is sufficient to support a plea of
13   guilty to the charge described in this agreement and to establish the
14   Sentencing Guidelines factors set forth in paragraph 12 below but is
15   not meant to be a complete recitation of all facts relevant to the
16   underlying criminal conduct or all facts known to either party that
17   relate to that conduct.
18        Beginning on an unknown date, but no later than on or about
19   August 24, 2020, and continuing to at least January 22, 2021, in Los
20   Angeles County, within the Central District of California, and
21   elsewhere, defendant, knowingly and with the intent to defraud,
22   devised, participated in, and executed a scheme to defraud victims as
23   to material matters, and to obtain money and property by means of
24   material false and fraudulent pretenses, representations, promises,
25   and the concealment of material facts.
26        During the timeframe of the scheme to defraud, defendant, a
27   resident of Los Angeles, was the chief executive officer and sole
28   owner of Hoplite, Inc. (“Hoplite”), and the chief executive officer

                                           8
      Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 9 of 27 Page ID #:17



 1   and principal owner of Hoplite Entertainment, Inc. (“Hoplite

 2   Entertainment”).    Hoplite and Hoplite Entertainment (together, the

 3   “Hoplite Entities”) were both production companies and California

 4   corporations based in Los Angeles.        Defendant had control of various

 5   business bank accounts, including a Wells Fargo account in the name

 6   of “Hoplite Entertainment, LLC” ending -5559 (the “Hoplite

 7   Entertainment Account”).

 8        On behalf of Hoplite and Hoplite Entertainment, defendant sought

 9   a $2 million loan from the victim lender, a privately held investment

10   fund that offered short-term loans to small- and medium-sized

11   businesses like the Hoplite Entities.        To obtain the loan, defendant

12   knowingly made various misrepresentations and provided fabricated

13   documents to the victim lender, including several false license

14   agreements with distributors that made it falsely appear that the

15   Hoplite Entities had collective accounts receivable of $3,348,000

16   when, in fact, they did not.       He also provided the victim lender with

17   several false standby agreements with secured creditors to whom

18   Hoplite and Hoplite Entertainment owed money that purported to show

19   that the secured creditors had agreed to subordinate their interests

20   to the interest of the victim lender when, in fact, the creditors had

21   not so agreed.    Based on these and other misrepresentations, the

22   victim lender agreed to the loan and, on September 30, 2020,

23   transferred $1,951,416.80 to the Hoplite Entertainment Account by

24   means of interstate wire transfer.

25        When defendant failed to repay the victim lender according to

26   the terms of his agreement, he sought additional time from the victim

27   lender to repay the loan.      To that end, on November 17, 2020,

28   defendant knowingly sent an email to representatives of the victim
                                           9
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 10 of 27 Page ID #:18



 1   lender that contained fabricated correspondence from a representative

 2   of one of a distributor of Hoplite Entertainment’s content and a

 3   false record of an automated clearing house (ACH) transfer of

 4   $1,488,000.

 5        As a result of defendant’s scheme to defraud, he caused at least

 6   $2 million in losses to the victim lender.

 7                                SENTENCING FACTORS

 8              Defendant understands that in determining defendant’s
 9   sentence the Court is required to calculate the applicable Sentencing
10   Guidelines range and to consider that range, possible departures
11   under the Sentencing Guidelines, and the other sentencing factors set
12   forth in 18 U.S.C. § 3553(a).      Defendant understands that the
13   Sentencing Guidelines are advisory only, that defendant cannot have
14   any expectation of receiving a sentence within the calculated
15   Sentencing Guidelines range, and that after considering the
16   Sentencing Guidelines and the other § 3553(a) factors, the Court will
17   be free to exercise its discretion to impose any sentence it finds
18   appropriate up to the maximum set by statute for the crime of
19   conviction.
20              Defendant and the USAO agree to the following applicable
21   Sentencing Guidelines factors:
22     Base Offense Level                        7        [USSG § 2B1.1(a)(1)]
23     Loss > $1.5 million                     +16     [USSG § 2B1.1(b)(1)(I)]
24   Defendant and the USAO reserve the right to argue that additional
25   specific offense characteristics, adjustments, and departures under
26   the Sentencing Guidelines are appropriate.
27              Defendant understands that there is no agreement as to
28   defendant’s criminal history or criminal history category.

                                          10
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 11 of 27 Page ID #:19



 1              Defendant and the USAO reserve the right to argue for a

 2   sentence outside the sentencing range established by the Sentencing

 3   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

 4   (a)(2), (a)(3), (a)(6), and (a)(7).       By way of example, but not

 5   limitation, the parties agree that, because the justice system is

 6   facing an unprecedented crisis through the backlog of cases,

 7   defendant is entitled to a two-level variance as recognition of

 8   defendant’s early acceptance of responsibility, which will lessen the

 9   burden on the court system by: (1) waiving any right to presence and

10   pleading guilty at the earliest opportunity by VTC (or telephone, if

11   VTC is not reasonably available); (2) waiving any right to presence

12   and agreeing to be sentenced by VTC (or telephone, if VTC is not

13   reasonably available) should the Central District of California’s

14   General Order allow for it; (3) agreeing to appear at all other times

15   by VTC or telephone; and (4) waiving substantial appellate rights.

16                        WAIVER OF CONSTITUTIONAL RIGHTS

17              Defendant understands that by pleading guilty, defendant
18   gives up the following rights:
19              a.   The right to persist in a plea of not guilty.
20              b.   The right to a speedy and public trial by jury.
21              c.   The right to be represented by counsel –- and if
22   necessary have the Court appoint counsel -- at trial.          Defendant
23   understands, however, that, defendant retains the right to be
24   represented by counsel –- and if necessary have the Court appoint
25   counsel –- at every other stage of the proceeding.
26              d.   The right to be presumed innocent and to have the
27   burden of proof placed on the government to prove defendant guilty
28   beyond a reasonable doubt.

                                          11
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 12 of 27 Page ID #:20



 1              e.    The right to confront and cross-examine witnesses

 2   against defendant.

 3              f.    The right to testify and to present evidence in

 4   opposition to the charges, including the right to compel the

 5   attendance of witnesses to testify.

 6              g.    The right not to be compelled to testify, and, if

 7   defendant chose not to testify or present evidence, to have that

 8   choice not be used against defendant.

 9              h.    Any and all rights to pursue any affirmative defenses,

10   Fourth Amendment or Fifth Amendment claims, and other pretrial

11   motions that have been filed or could be filed.

12                         WAIVER OF APPEAL OF CONVICTION

13              Defendant understands that, with the exception of an appeal
14   based on a claim that defendant’s guilty plea was involuntary, by
15   pleading guilty defendant is waiving and giving up any right to
16   appeal defendant’s conviction on the offense to which defendant is
17   pleading guilty.    Defendant understands that this waiver includes,
18   but is not limited to, arguments that the statute to which defendant
19   is pleading guilty is unconstitutional, and any and all claims that
20   the statement of facts provided herein is insufficient to support
21   defendant’s plea of guilty.
22                   LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE
23              Defendant agrees that, provided the Court imposes a term of
24   imprisonment on the count of conviction of no more than 41 months,
25   defendant gives up the right to appeal all of the following: (a) the
26   procedures and calculations used to determine and impose any portion
27   of the sentence; (b) the term of imprisonment imposed by the Court,
28   provided it is within the statutory maximum; (c) the fine imposed by

                                          12
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 13 of 27 Page ID #:21



 1   the Court, provided it is within the statutory maximum; (d) to the

 2   extent permitted by law, the constitutionality or legality of

 3   defendant’s sentence, provided it is within the statutory maximum;

 4   (e) the amount and terms of any restitution order; (f) the term of

 5   probation or supervised release imposed by the Court, provided it is

 6   within the statutory maximum; and (g) any of the following conditions

 7   of probation or supervised release imposed by the Court: the

 8   conditions set forth in Second Amended General Order 20-04 of this

 9   Court; the drug testing conditions mandated by 18 U.S.C.

10   §§ 3563(a)(5) and 3583(d); and the alcohol and drug use conditions

11   authorized by 18 U.S.C. § 3563(b)(7).

12              Defendant also gives up any right to bring a post-
13   conviction collateral attack on the conviction or sentence, including
14   any order of restitution, except a post-conviction collateral attack
15   based on a claim of ineffective assistance of counsel, a claim of
16   newly discovered evidence, or an explicitly retroactive change in the
17   applicable Sentencing Guidelines, sentencing statutes, or statutes of
18   conviction.   Defendant understands that this waiver includes, but is
19   not limited to, arguments that the statute to which defendant is
20   pleading guilty is unconstitutional, and any and all claims that the
21   statement of facts provided herein is insufficient to support
22   defendant’s plea of guilty.
23              The USAO agrees that, provided (a) all portions of the
24   sentence are at or below the statutory maximum specified above and
25   (b) the Court imposes a term of imprisonment of no less than 33
26   months’ imprisonment, the USAO gives up its right to appeal any
27   portion of the sentence, with the exception that the USAO reserves
28   the right to appeal the amount of restitution ordered.

                                          13
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 14 of 27 Page ID #:22



 1                       RESULT OF WITHDRAWAL OF GUILTY PLEA

 2                Defendant agrees that if, after entering a guilty plea

 3   pursuant to this agreement, defendant seeks to withdraw and succeeds

 4   in withdrawing defendant’s guilty plea on any basis other than a

 5   claim and finding that entry into this plea agreement was

 6   involuntary, then (a) the USAO will be relieved of all of its

 7   obligations under this agreement; and (b) should the USAO choose to

 8   pursue any charge that was either dismissed or not filed as a result

 9   of this agreement, then (i) any applicable statute of limitations

10   will be tolled between the date of defendant’s signing of this

11   agreement and the filing commencing any such action; and

12   (ii) defendant waives and gives up all defenses based on the statute

13   of limitations, any claim of pre-indictment delay, or any speedy

14   trial claim with respect to any such action, except to the extent

15   that such defenses existed as of the date of defendant’s signing this

16   agreement.

17                    RESULT OF VACATUR, REVERSAL OR SET-ASIDE

18                Defendant agrees that if the count of conviction is
19   vacated, reversed, or set aside, both the USAO and defendant will be
20   released from all their obligations under this agreement
21                           EFFECTIVE DATE OF AGREEMENT
22                This agreement is effective upon signature and execution of
23   all required certifications by defendant, defendant’s counsel, and an
24   Assistant United States Attorney.
25                               BREACH OF AGREEMENT
26                Defendant agrees that if defendant, at any time after the
27   effective date of this agreement, knowingly violates or fails to
28   perform any of defendant’s obligations under this agreement (“a

                                          14
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 15 of 27 Page ID #:23



 1   breach”), the USAO may declare this agreement breached.           All of

 2   defendant’s obligations are material, a single breach of this

 3   agreement is sufficient for the USAO to declare a breach, and

 4   defendant shall not be deemed to have cured a breach without the

 5   express agreement of the USAO in writing.        If the USAO declares this

 6   agreement breached, and the Court finds such a breach to have

 7   occurred, then: (a) if defendant has previously entered a guilty plea

 8   pursuant to this agreement, defendant will not be able to withdraw

 9   the guilty plea, and (b) the USAO will be relieved of all its

10   obligations under this agreement.

11              Following the Court’s finding of a knowing breach of this
12   agreement by defendant, should the USAO choose to pursue any charge
13   that was either dismissed or not filed as a result of this agreement,
14   then:
15              a.   Defendant agrees that any applicable statute of
16   limitations is tolled between the date of defendant’s signing of this
17   agreement and the filing commencing any such action.
18              b.   Defendant waives and gives up all defenses based on
19   the statute of limitations, any claim of pre-indictment delay, or any
20   speedy trial claim with respect to any such action, except to the
21   extent that such defenses existed as of the date of defendant’s
22   signing this agreement.
23              c.   Defendant agrees that: (i) any statements made by
24   defendant, under oath, at the guilty plea hearing (if such a hearing
25   occurred prior to the breach); (ii) the agreed to factual basis
26   statement in this agreement; and (iii) any evidence derived from such
27   statements, shall be admissible against defendant in any such action
28   against defendant, and defendant waives and gives up any claim under

                                          15
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 16 of 27 Page ID #:24



 1   the United States Constitution, any statute, Rule 410 of the Federal

 2   Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

 3   Procedure, or any other federal rule, that the statements or any

 4   evidence derived from the statements should be suppressed or are

 5   inadmissible.

 6          COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

 7                                OFFICE NOT PARTIES
 8              Defendant understands that the Court and the United States
 9   Probation and Pretrial Services Office are not parties to this
10   agreement and need not accept any of the USAO’s sentencing
11   recommendations or the parties’ agreements to facts or sentencing
12   factors.
13              Defendant understands that both defendant and the USAO are
14   free to: (a) supplement the facts by supplying relevant information
15   to the United States Probation and Pretrial Services Office and the
16   Court, (b) correct any and all factual misstatements relating to the
17   Court’s Sentencing Guidelines calculations and determination of
18   sentence, and (c) argue on appeal and collateral review that the
19   Court’s Sentencing Guidelines calculations and the sentence it
20   chooses to impose are not error, although each party agrees to
21   maintain its view that the calculations in paragraph 12 are
22   consistent with the facts of this case.        While this paragraph permits
23   both the USAO and defendant to submit full and complete factual
24   information to the United States Probation and Pretrial Services
25   Office and the Court, even if that factual information may be viewed
26   as inconsistent with the facts agreed to in this agreement, this
27   paragraph does not affect defendant’s and the USAO’s obligations not
28   to contest the facts agreed to in this agreement.

                                          16
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 17 of 27 Page ID #:25



 1              Defendant understands that even if the Court ignores any

 2   sentencing recommendation, finds facts or reaches conclusions

 3   different from those agreed to, and/or imposes any sentence up to the

 4   maximum established by statute, defendant cannot, for that reason,

 5   withdraw defendant’s guilty plea, and defendant will remain bound to

 6   fulfill all defendant’s obligations under this agreement.           Defendant

 7   understands that no one –- not the prosecutor, defendant’s attorney,

 8   or the Court –- can make a binding prediction or promise regarding

 9   the sentence defendant will receive, except that it will be within

10   the statutory maximum.

11                             NO ADDITIONAL AGREEMENTS

12              Defendant understands that, except as set forth herein,
13   there are no promises, understandings, or agreements between the USAO
14   and defendant or defendant’s attorney, and that no additional
15   promise, understanding, or agreement may be entered into unless in a
16   writing signed by all parties or on the record in court.
17                PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING
18              The parties agree that this agreement will be considered
19   //
20   //
21

22

23

24

25

26

27

28

                                          17
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 18 of 27 Page ID #:26



 1   part of the record of defendant’s guilty plea hearing as if the

 2   entire agreement had been read into the record of the proceeding.

 3   AGREED AND ACCEPTED

 4   UNITED STATES ATTORNEY’S OFFICE
     FOR THE CENTRAL DISTRICT OF
 5   CALIFORNIA

 6   TRACY L. WILKISON
     Acting
     Ac
      cti  g United States
        t ng        S ates Attorney
                    St     Attor
                              orney
                              or
 7

 8                                                      -XQH
     ALEXANDER
         A DER B.
     ALEXAN
         AN     . SCHWAB                              Date
 9   Assistant
     A i t t United
               U it d States
                      St t   Attorney
                             Att
                             Attorne
10                                                    6-3-2021
11   JONATHAN LEE SMITH                               Date
     Defendant
12

13   ANTHONY PACHECO                                  Date
     Attorney for Defendant
14   JONATHAN LEE SMITH
15

16                           CERTIFICATION OF DEFENDANT
17        I have read this agreement in its entirety.          I have had enough
18   time to review and consider this agreement, and I have carefully and
19   thoroughly discussed every part of it with my attorney.           I understand
20   the terms of this agreement, and I voluntarily agree to those terms.
21   I have discussed the evidence with my attorney, and my attorney has
22   advised me of my rights, of possible pretrial motions that might be
23   filed, of possible defenses that might be asserted either prior to or
24   at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),
25   of relevant Sentencing Guidelines provisions, and of the consequences
26   of entering into this agreement.       No promises, inducements, or
27   representations of any kind have been made to me other than those
28   contained in this agreement.      No one has threatened or forced me in
                                          18
Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 19 of 27 Page ID #:27
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 20 of 27 Page ID #:28



 1   any way to enter into this agreement.        I am satisfied with the

 2   representation of my attorney in this matter, and I am pleading

 3   guilty because I am guilty of the charge and wish to take advantage

 4   of the promises set forth in this agreement, and not for any other

 5   reason.

 6                                                  6-3-2021
 7   JONATHAN LEE SMITH                            Date
     Defendant
 8

 9                     CERTIFICATION OF DEFENDANT’S ATTORNEY
10        I am JONATHAN LEE SMITH’s attorney.        I have carefully and
11   thoroughly discussed every part of this agreement with my client.
12   Further, I have fully advised my client of his rights, of possible
13   pretrial motions that might be filed, of possible defenses that might
14   be asserted either prior to or at trial, of the sentencing factors
15   set forth in 18 U.S.C. § 3553(a), of relevant Sentencing Guidelines
16   provisions, and of the consequences of entering into this agreement.
17   To my knowledge: no promises, inducements, or representations of any
18   kind have been made to my client other than those contained in this
19   agreement; no one has threatened or forced my client in any way to
20   enter into this agreement; my client’s decision to enter into this
21   agreement is informed and voluntary; and the factual basis set forth
22   in this agreement is sufficient to support my client’s entry of a
23   guilty plea pursuant to this agreement.
24

25   ANTHONY PACHECO                                  Date
     Attorney for Defendant
26   JONATHAN LEE SMITH
27

28

                                          19
Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 21 of 27 Page ID #:29
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 22 of 27 Page ID #:30



 1

 2

 3

 4                                     EXHIBIT A

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1343: Wire Fraud; 18
                                             U.S.C. § 981(a)(1)(C) and 28
13   JONATHAN LEE SMITH,                     U.S.C. § 2461(c): Criminal
                                             Forfeiture]
14             Defendant.

15

16        The Acting United States Attorney charges:
17                                [18 U.S.C. § 1343]
18   A.   INTRODUCTORY ALLEGATIONS
19        At times relevant to this Information
20        1.    Defendant JONATHAN LEE SMITH was a resident of Los Angeles,
21   California.
22        2.    Defendant SMITH was the chief executive officer and
23   majority owner of Hoplite Entertainment, Inc. (“Hoplite
24   Entertainment”), a California Corporation based in Los Angeles,
25   California.    Hoplite Entertainment was a television production
26   company specializing in unscripted programs.
27        3.    Defendant SMITH was the chief executive officer and sole
28   owner of Hoplite, Inc. (“Hoplite”), a California Corporation also
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 23 of 27 Page ID #:31



 1   based in Los Angeles, California.       Hoplite was a television

 2   production company originally intended to specialize in scripted

 3   programs but which instead specialized in programs with unscripted

 4   content.

 5        4.      Defendant SMITH had sole signatory authority over a

 6   checking account held at was the sole signer Wells Fargo Bank, N.A.,

 7   business checking in the name of “Hoplite Entertainment, LLC,” which

 8   was opened in West Hollywood, California (the “Hoplite Entertainment

 9   Account”).

10        5.      The “victim lender” was a privately held investment fund

11   that offered short-term loans, often called “bridge loans,” to small-

12   and medium-sized businesses.

13   B.   SCHEME TO DEFRAUD

14        6.      Beginning no later than on or about August 24, 2020, and
15   continuing to at least January 22, 2021, in Los Angeles County,
16   within the Central District of California, and elsewhere, defendant
17   SMITH, knowingly and with the intent to defraud, devised,
18   participated in, and executed a scheme to defraud the victim lender
19   as to material matters, and to obtain money and property from the
20   victim lender by means of material false and fraudulent pretenses,
21   representations, promises, and the concealment of material facts.
22        7.      The scheme to defraud operated, in substance, as follows:
23                a.   Defendant SMITH sought a bridge loan from the victim
24   lender on behalf of Hoplite and Hoplite Entertainment (together the
25   “Hoplite Entities”), which bridge loan defendant SMITH represented
26   would be used to cover short-term expenses while the Hoplite Entities
27   awaited payment on accounts receivable.
28

                                            2
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 24 of 27 Page ID #:32



 1              b.   To induce the victim lender to make the bridge loan

 2   by, among other things, convincing the victim lender of the Hoplite

 3   Entities’ ability to repay the bridge loan based on their purported

 4   accounts receivable, defendant SMITH made material false statements

 5   and representations, including the following:

 6                   i.    Defendant SMITH provided the victim lender with

 7   purported license agreements by which third parties acquired

 8   distribution rights for content produced by the Hoplite Entities.

 9   The purported license agreements obligated the third parties to pay

10   approximately $3,348,000 to the Hoplite Entities.          In truth, as

11   defendant SMITH then knew, these license agreements were fabrications

12   and the true and authentic agreements between the Hoplite Entities

13   and the third parties required total payments in a far lower amount,

14   resulting in accounts receivable in a similarly lower amount.

15                   ii.   Defendant SMITH provided the victim lender with

16   purported agreements with secured creditors to whom the Hoplite

17   Entities owed money in which the creditors purportedly subordinated

18   their interests to the interest of the victim lender, thereby

19   requiring that the Hoplite Entities repay the victim lender before

20   the secured creditors.     In truth, as defendant SMITH then knew, these

21   agreements were fabrications, and the secured creditors had not

22   agreed to subordinate their interests to that of the victim lender.

23              c.   Defendant SMITH directed the victim lender to transfer

24   the proceeds of the bridge loan into the Hoplite Entertainment

25   Account by means of interstate wire.

26              d.   After failing to make the required payments on the

27   bridge loan, defendant SMITH induced the victim lender to provide

28   additional time to repay the fraudulently obtained loan and prevented

                                            3
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 25 of 27 Page ID #:33



 1   detection of his scheme to defraud by sending representatives of the

 2   victim lender a document falsely showing that a payment was imminent,

 3   namely, a purported email chain including a fabricated record of a

 4   wire transfer of $100,000 from Hoplite, Inc., to the victim lender.

 5        8.    As a result of the scheme to defraud, defendant SMITH

 6   caused the victim lender to lose approximately $2 million.

 7   C.   USE OF INTERSTATE WIRES

 8        9.    On or about September 30, 2020, within the Central District
 9   of California, and elsewhere, for the purpose of executing the above-
10   described scheme to defraud, defendant SMITH transmitted and caused
11   the transmission of an item by means of wire communication in
12   interstate commerce, namely, the transfer of approximately
13   $1,951,416.80 from a bank account in Atlanta, Georgia, to the Hoplite
14   Entertainment Account.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 26 of 27 Page ID #:34



 1                              FORFEITURE ALLEGATION

 2               [18 U.S.C. § 981(a)(1)(C); 28 U.S.C. § 2461(c)]

 3        10.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 981(a)(1)(C) and Title 28, United States

 7   Code, Section 2461(c), in the event of defendant JONATHAN LEE SMITH’s

 8   conviction of the offense set forth in Count One of this Information.

 9        11.   Defendant SMITH, if so convicted, shall forfeit to the

10   United States of America the following:

11              a.   All right, title, and interest in any and all

12   property, real or personal, constituting, or derived from, any

13   proceeds traceable to the offense; and

14              b.   To the extent such property is not available for

15   forfeiture, a sum of money equal to the total value of the property

16   described in subparagraph (a).

17        12.   Pursuant to Title 18, United States Code, Section

18   981(a)(1)(c), as incorporated by Title 28, United States Code,

19   Section 2461(c), if so convicted, defendant SMITH shall forfeit

20   substitute property, up to the total value of the property described

21   in the preceding paragraph if, as the result of any act or omission

22   of defendant SMITH, the property described in the preceding

23   paragraph, or any portion thereof: (a) cannot be located upon the

24   exercise of due diligence; (b) has been transferred, sold to or

25   deposited with a third party; (c) has been placed beyond the

26   jurisdiction of the Court; (d) has been substantially diminished in

27   //

28   //

                                            5
     Case 2:21-cr-00272-JFW Document 3 Filed 06/08/21 Page 27 of 27 Page ID #:35



 1   value; or (e) has been commingled with other property that cannot be

 2   divided without difficulty.

 3

 4                                          TRACY L. WILKISON
                                            Acting United States Attorney
 5

 6

 7                                          BRANDON D. FOX
                                            Assistant United States Attorney
 8                                          Chief, Criminal Division
 9                                          RANEE A. KATZENSTEIN
                                            Assistant United States Attorney
10                                          Chief, Major Frauds Section
11                                          POONAM G. KUMAR
                                            Assistant United States Attorney
12                                          Deputy Chief, Major Frauds Section
13                                          ALEXANDER B. SCHWAB
                                            Assistant United States Attorney
14                                          Major Frauds Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            6
